Name: Commission Regulation (EEC) No 217/88 of 26 January 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 /21 27. 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 217/88 of 26 January 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen ¢ meat were fixed by Commission Regulation (EEC) No 3917/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 370, 30 . 12. 1987, p . 16 . (A OJ No L 369, 29 . 12. 1987, p . 8 . No L 21 /22 Official Journal of the European Communities 27. 1 . 88 ANNEX to the Commission Regulation of 26 January 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 5 from 1 to 7 February 1988 Week No 6 from 8 to 14 February 1988 Week No 7 from 15 to 21 February 1988 Week No 8 from 22 to 28 February 1988 Week No 9 from 29 February to 6 March 1988 0104 10 90 (') 137,536 140,657 142,410 143,670 145,037 0104 20 90 (') 137,536 140,657 142,410 143,670 145,037 0204 10 00 (2) 292,630 299,270 303,000 305,680 308,590 0204 21 00 0 292,630 299,270 303 ,0Q0 305,680 308,590 ' 0204 22 10 (2) 204,841 209,489 212,100 213,976 216,013 0204 22 30 0 321,893 329,197 333,300 336,248 339,449 0204 22 50 (2) 380,419 389,051 393,900 397,384 401,167 0204 22 90 (2) 380,419 389,051 393,900 397,384 401,167 0204 23 00 (2) 532,587 544,671 551,460 556,338 561,634 0204 50 1 1 (2) 292,630 299,270 303,000 305,680 308,590 0204 50 13 (2) 204,841 209,489 212,100 213,976 216,013 0204 50 15 0 321,893 329,197 333,300 336,248 339,449 0204 50 19 (2) 380,419 389,051 393,900 397,384 401,167 0204 50 31 (2) 380,419 389,051 393,900 397,384 401,167 0204 50 39 (2) 532,587 544,671 551,460 556,338 561,634 0210 90 11 (3) 380,419 389,051 393,900 397,384 401,167 0210 90 19 (3) 532,587 544,671 551,460 556,338 561,634 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.